     Case 2:20-cv-04518-SVW-AFM Document 26 Filed 08/03/20 Page 1 of 6 Page ID #:337



 1     William C. Milks, III (SBN 114083)
 2     Email: bmilks@sbcglobal.net
       LAW OFFICES OF WILLIAM C. MILKS, III
 3     40 Main Street
 4     Los Altos, CA 94022
       Telephone: (650) 930-6780
 5     Facsimile: (650) 949-0844
 6
       Attorney for Plaintiff AL CABRINI
 7
 8
 9                       UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12                                WESTERN DIVISION
13
14          AL CABRINI, an individual,         Case No. 2:20-cv-04518-SVW-AFM
15
16
                     Plaintiff,
17
18
                        vs.                     XXXXXXX ORDER re
                                               [PROPOSED]
19
                                               APPLICATION FOR CLERK TO
20
            CASPAR CHOU, an individual, ENTER DEFAULT JUDGMENT
21
22          and DOES 1-20,                     PURSUANT TO F.R.Civ.P. RULE

23                                             55(b)(1) AND LOCAL RULES L.R.
24                 Defendants.                 55-1 AND 55-3 AGAINST
25                                             DEFENDANT CASPAR CHOU
26
27
28

       DEFAULT JUDGMENT                    1
     Case 2:20-cv-04518-SVW-AFM Document 26 Filed 08/03/20 Page 2 of 6 Page ID #:338



 1            Having duly considered the APPLICATION FOR DEFAULT JUDGMENT
 2
       PURSUANT TO F.R.Civ.P. RULE 55(b)(1) AND LOCAL RULES L.R. 55-1
 3
 4     AND 55-3 AGAINST DEFENDANT CASPAR CHOU filed on July 9, 2020 by
 5     Plaintiff AL CABRINI requesting the Clerk of this Court to enter a default
 6
       judgment against named Defendant CASPAR CHOU in the above-captioned
 7
 8     action, the Clerk hereby GRANTS DEFAULT JUDGMENT based on the record
 9
       in this case.
10
11                                      BACKGROUND
12
              Plaintiff AL CABRINI (“Plaintiff”) is a resident of Florida. Plaintiff filed
13
14     his COMPLAINT (DOCUMENT 1) (“Plaintiff’s COMPLAINT”) against

15     Defendant CASPAR CHOU, who is a resident of California, on May 19, 2020
16
       based on 28 U.S.C. § 1332(a)(1) diversity jurisdiction and 28 U.S.C. § 1367
17
18     conferring jurisdiction over Plaintiff’s California common law and statutory claims
19
       against Defendant CASPAR CHOU.
20
21            Plaintiff’s COMPLAINT pled claims including a claim for rescission
22     (FIRST CLAIM FOR RELIEF (Intentional Misrepresentation/Fraud in the
23
       Inducement) under California law. (See, California Civ. Code §§ 1689(b)(1) and
24
25     1691.) Plaintiff’s COMPLAINT states that on March 2, 2020, Plaintiff gave notice
26
       of rescission to Defendant CASPAR CHOU and offered to tender back all benefits
27
28

       DEFAULT JUDGMENT                       2
     Case 2:20-cv-04518-SVW-AFM Document 26 Filed 08/03/20 Page 3 of 6 Page ID #:339



 1     received by Plaintiff under the rescinded contracts. (See, Plaintiff’s COMPLAINT at
 2
       ¶ 34.)
 3
 4              Defendant CASPAR CHOU was served with Summons and Plaintiff’s
 5     COMPLAINT on May 27, 2020. (See, DOCUMENT 11.) Defendant CASPAR
 6
       CHOU failed to respond to Plaintiff’s COMPLAINT within 21 days.
 7
 8              On June 23, 2020, Plaintiff filed a request for the Clerk to enter the default
 9
       of Defendant CASPAR CHOU pursuant to F.R.Civ.P. Rule 55(a). (See,
10
11     DOCUMENT 12.) On June 24, 2020, the Clerk entered the default of Defendant
12
       CASPAR CHOU. (See, DOCUMENT 13.)
13
14         PLAINTIFF’S APPLICATION TO ENTER DEFAULT JUDGMENT

15              Local Rule L.R. 55-1 provides:
16
                L.R. 55-1 Default Judgments. When application is made to the Court for a
17              default judgment, the application shall be accompanied by a declaration in
18              compliance with F.R.Civ.P. 55(b)(1) and/or (2) and include the following:
19              (a) When and against what party the default was entered;
20
21              (b) The identification of the pleading to which default was entered;

22              (c) Whether the defaulting party is an infant or incompetent person, and if
23              so, whether that person is represented by a general guardian, committee,
                conservator or other representative;
24
25              (d) That the Servicemembers Civil Relief Act (50 U.S.C. App. § 521) does
                not apply; and
26
27              (e) That notice has been served on the defaulting party, if required by
                F.R.Civ.P. 55(b)(2).
28

       DEFAULT JUDGMENT                          3
     Case 2:20-cv-04518-SVW-AFM Document 26 Filed 08/03/20 Page 4 of 6 Page ID #:340



 1           When Plaintiff has met the requirements of Local Rule L.R. 55-1, F.R.Civ.P.
 2
       Rule 55(b)(1) provides:
 3
 4           (b) Entering a Default Judgment.
 5           (1) By the Clerk. If the plaintiff’s claim is for a sum certain or a sum that can
 6           be made certain by computation, the clerk—on the plaintiff’s request, with
             an affidavit showing the amount due—must enter judgment for that amount
 7
             and costs against a defendant who has been defaulted for not appearing and
 8           who is neither a minor nor an incompetent person.
 9           The Clerk has reviewed the following documents filed by Plaintiff:
10
11           1) APPLICATION FOR CLERK TO ENTER DEFAULT JUDGMENT

12     PURSUANT TO F.R.Civ.P. RULE 55(b)(1) AND LOCAL RULES L.R. 55-1
13
       AND 55-3 AGAINST DEFENDANT CASPAR CHOU;
14
15           2) DECLARATION OF AL CABRINI IN SUPPORT OF ENTRY OF
16
       DEFAULT JUDGMENT AGAINST DEFENDANT CASPAR CHOU, including
17
18     the exhibits attached thereto (the “Cabrini Declaration”); and
19           3) DECLARATION OF WILLIAM C. MILKS, III IN SUPPORT OF
20
       ENTRY OF DEFAULT JUDGMENT AGAINST DEFENDANT CASPAR
21
22     CHOU, including the exhibits attached thereto (“the Milks Declaration”). Based
23
       on the Clerk’s review of said documents, the Clerk finds that Plaintiff has met the
24
25     requirements of Local Rule L.R. 55-1 and F.R.Civ.P. Rule 55(b)(1) for the grant of
26     default judgment against Defendant CASPAR CHOU.
27
28

       DEFAULT JUDGMENT                       4
     Case 2:20-cv-04518-SVW-AFM Document 26 Filed 08/03/20 Page 5 of 6 Page ID #:341



 1                DEFAULT JUDGMENT AGAINST DEFENDANT CHOU
 2
 3           The Clerk of this Court hereby GRANTS Plaintiff’s APPLICATION FOR
 4
       DEFAULT JUDGMENT PURSUANT TO F.R.Civ.P. RULE 55(b)(1) AND
 5
 6     LOCAL RULES L.R. 55-1 AND 55-3 AGAINST DEFENDANT CASPAR
 7     CHOU and enters default judgment against Defendant CASPAR CHOU in the
 8
       above-captioned action pursuant to F.R.Civ.P. RULE 55(b)(1), Local Rules L.R.
 9
10     55-1 and 55-3, and 28 U.S.C. § 1961(a) and (b) as follows:
11
12           1. The principal amount of $612,940.16 (See, Cabrini Declaration at ¶¶ 3-12
13
       and Exhibits 1-7 attached thereto);
14
15
             2. Costs in the amount of $525.00 (See, Milks Declaration at ¶ 8);
16
17
             3. Prejudgment interest in the amount of $21,327.11 as of July 7, 2020, plus
18
19     $167.93 per day until default judgment is entered by the Clerk (See, Cabrini
20
       Declaration at ¶ 14; California Civ. Code §§ 3287(a) and 3289(b); Leaf v. Phil
21
22     Rauch, Inc. (1975) 47 Cal. App. 3d 372, 376-377);
23
24           4. Attorney’s fees in the amount of $15,858.80 (See, Milks Declaration at ¶
25     10); and
26
27
28

       DEFAULT JUDGMENT                      5
     Case 2:20-cv-04518-SVW-AFM Document 26 Filed 08/03/20 Page 6 of 6 Page ID #:342



 1           5. Post-judgment interest at 0.16 percent (0.16%), with interest computed
 2
       daily to the date of payment and to be compounded annually until the judgment is
 3
 4     satisfied (See, Milks Declaration at ¶ 11).
 5
 6                                      CLERK, U.S. DISTRICT COURT
 7
 8
       Dated: August 3, 2020            By:
 9
                                               Margo Mead
                                                        d Deputy Clerk
                                                     Mead,
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       DEFAULT JUDGMENT                       6
